      Case 3:16-cv-00386-PDW-ARS Document 132 Filed 02/18/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NORTH DAKOTA

 THE RELIGIOUS SISTERS OF
 MERCY, et al.,

                       Plaintiffs,

v.
                                                No. 3:16-cv-386
 NORRIS COCHRAN, Acting
 Secretary of the United States
 Department of Health and Human
 Service, et al.,

                       Defendants.


 CATHOLIC BENEFITS
 ASSOCIATION, et al.

                       Plaintiffs,

v.
                                                No. 3:16-cv-432
 NORRIS COCHRAN, Acting
 Secretary of the United States
 Department of Health and Human
 Service, et al.,

                       Defendants.


PLAINTIFFS’ UNOPPOSED MOTION FOR ENTRY OF FINAL JUDGMENT
   AND FOR EXTENSION OF TIME TO FILE FOR FEES AND COSTS
     In light of this Court’s summary-judgment decision and issuance of a permanent

injunction (ECF No. 124), Plaintiffs, by and through their respective counsel,

respectfully move this Court to enter final judgment in accordance with Fed. R. Civ.

P. 58. Plaintiffs also request an extension of the time to file a motion for fees and costs

until 60 days after the expiration of any deadline for appeal (if there is no appeal) or



                                            1
     Case 3:16-cv-00386-PDW-ARS Document 132 Filed 02/18/21 Page 2 of 5




after final resolution of all appeals (if there is an appeal). Defendants do not oppose

this motion.

   In support of this motion, Plaintiffs state:

   1. On January 19, 2021, this Court granted summary judgment and a permanent

injunction to Plaintiffs on their claims under the Religious Freedom Restoration Act

(i.e. Counts I-II of the Amended Complaint for the Plaintiffs in Case No. 16-386 (ECF

No. 95)), and Counts XI and XII of the Amended Complaint for the Plaintiffs in Case

No. 16-432 (ECF No. 97)), to the extent those claims challenge the interpretations of
Section 1557 and Title VII that require Plaintiffs to perform and provide insurance

coverage for gender-transition procedures. ECF No. 124 at 55. To the extent those

claims relate to abortion or “Title IX and other unidentified federal laws,” the Court

dismissed them without prejudice. Id. The Court also dismissed without prejudice the

claims under the Administrative Procedure Act alleged by the Plaintiffs in Case No.

16-386 (i.e., Counts III-V of those Plaintiffs’ Amended Complaint).

   2. Plaintiff North Dakota had also moved for summary judgment on its claims

under the Spending Clause (i.e., Counts XIII and XV of the Amended Complaint for

the Plaintiffs in Case No. 16-432 (ECF No. 95)). In its January 19 order, the Court

held it had jurisdiction to consider these claims, ECF No. 124 at 43, but it resolved

the claims in Defendants’ favor as a matter of law, id. at 48-53. Although Defendants

had not moved for summary judgment, the order was, “in sum and substance, a grant

of summary judgment to” Defendants on these claims, since the order “made no

reference to any factual disputes that required resolution at trial.” Acton v. City of

Columbia, 436 F.3d 969, 974 (8th Cir. 2006); see ECF No. 124 at 48-49 (“The answer

is yes” that Congress “furnish[ed] clear notice regarding the liability at issue.”
(internal quotation marks omitted)); id. at 52 (the “conditions on funds” at issue “do

not implicate the coercion doctrine”); see also Fed. R. Civ. P. 56(f) (permitting


                                           2
     Case 3:16-cv-00386-PDW-ARS Document 132 Filed 02/18/21 Page 3 of 5




summary judgment independent of a motion). In this Circuit, such a denial is “final”

for purposes of appeal. Acton, 436 F.3d at 973-75.

   3. On February 18, 2021, Plaintiffs voluntarily dismissed without prejudice all

claims not resolved in the Court’s January 19 order. Because that dismissal,

combined with the January 19 order, leaves “nothing … for the district court to

resolve,” it “thereby creat[es] a final judgment.” Hope v. Klabal, 457 F.3d 784, 790

(8th Cir. 2006).

   4. Rule 58 of the Federal Rules of Civil Procedure provides that “[e]very judgment
and amended judgment must be set out in a separate document.” Fed. R. Civ. P. 58(a).

Now that all claims have been resolved, Plaintiffs respectfully “request that judgment

be set out in a separate document as required by Rule 58(a).” Fed. R. Civ. P. 58(d).

   5. Once the Court enters judgment under Rule 58, Plaintiffs ordinarily would

have 14 days from that date to seek fees and expenses as prevailing parties in this

action. Fed. R. Civ. P. 54(d)(2)(B)(i); Cardinal Health 110, Inc. v. Cyrus Pharm., LLC,

560 F.3d 894, 902 (8th Cir. 2009). In the interests of judicial economy and avoiding

duplicative fee litigation, however, Plaintiffs respectfully request that the Court

extend the time to file a motion for fees and expenses until 60 days after the

expiration of the deadline to appeal (if there is no appeal) or after final resolution of

all appeals (if there is an appeal). See Fed. R. Civ. P. 54(d)(2)(B) (default deadline

applies “[u]nless a … court order provides otherwise”); see also, e.g., Order Disposing

of Remaining Claims at 3, Business Leaders in Christ v. Univ. of Iowa, No. 3:17-cv-

00080-SMR-SBJ (S.D. Iowa Feb. 19, 2019), ECF No. 123 (granting similar extension);

Order, E. Tex. Baptist Univ. v. Sebelius, Civil No. 12-cv-3009 (S.D. Tex. Feb. 4, 2014),

ECF No. 138 (extending time “for filing a petition for fees and expenses” to a date to
be set “after the resolution of the appeal in this case, if any”).

   6. Plaintiffs have submitted a proposed judgment alongside this motion. In

accordance with Rule 58, that judgment “sets forth the relief granted,” i.e., the relief
                                            3
     Case 3:16-cv-00386-PDW-ARS Document 132 Filed 02/18/21 Page 4 of 5




as set out in this Court’s January 19 order. See Local Union No. 1992 of Int’l

Brotherhood of Elec. Workers v. Okonite Co., 358 F.3d 278, 285 (3d Cir. 2004). The

proposed judgment also reflects the extension of the time to file for costs and fees.

Accord id. (“[T]he succinct statement in a judgment that an attorneys’ fee motion is

deferred for future resolution is perforce consistent with Rule 58”).

   7. The proposed judgment also includes clarifying language regarding

Defendants’ compliance with the Court’s order prior to and upon becoming aware of

an entity’s status as a member of Plaintiff The Catholic Benefits Association. This
clarifying language was negotiated and agreed upon by counsel for Plaintiffs in Case

No. 16-432 and counsel for Defendants, and is the same as the language previously

submitted by Defendants as a proposed clarification of the Court’s injunction in

Defendants’ Motion to Modify Order (ECF No. 130). Thus, if the Court grants this

motion and enters the proposed judgment, the parties agree that Defendants’ motion

would become moot.

   8. In accordance with the Court’s desire to facilitate “resolution of the remaining

claims,” ECF No. 124 at 57, granting this motion and entering final judgment will

conclude this litigation before this Court and clarify the time for the filing of any

appeals and requests for fees and expenses.

   Respectfully submitted this 18th day of February, 2021.

  /s/ Luke W. Goodrich                            /s/ Wayne Stenehjem
 Luke W. Goodrich                                Wayne Stenehjem
 Mark L. Rienzi                                  Attorney General of North Dakota
 Joseph C. Davis                                 600 E. Boulevard Avenue
 Daniel L. Chen                                  Bismarck, ND 58505-0040
 The Becket Fund for Religious Liberty           Telephone: (701) 328-2210
 1919 Pennsylvania Ave. NW                       Facsimile: (701) 328-2226
 Suite 400
 Washington, DC 20006                            Matthew Sagsveen
 Telephone: (202) 349-7216                       Solicitor General
 Facsimile: (202) 955-0090                       N.D. Office of Attorney General
 lgoodrich@becketlaw.org                         500 N. 9th Street

                                           4
    Case 3:16-cv-00386-PDW-ARS Document 132 Filed 02/18/21 Page 5 of 5




                                                 Bismarck, ND 58501
Counsel for Plaintiffs Religious Sisters         Telephone: (701) 328-3640
of Mercy; Sacred Heart Mercy Health              Facsimile: (701) 328-4300
Care Center (Alma, MI); SMP Health
System, and University of Mary                   Counsel for Plaintiff North Dakota

 /s/ Ian Speir
Ian Speir
L. Martin Nussbaum
Nussbaum Speir Gleason PLLC
2 N. Cascade Ave., Suite 1430
Colorado Springs, CO 80903
(719) 428-4937
ian@nussbaumspeir.com

Attorneys for Plaintiffs The Catholic Benefits
Association, Diocese of Fargo, Catholic
Charities North Dakota, and Catholic
Medical Association


                          CERTIFICATE OF SERVICE
  I hereby certify that on February 18, 2021, the foregoing was served on all parties

via ECF.

                                           /s/ Luke W. Goodrich
                                           Luke W. Goodrich




                                           5
